                                                                       USDCSDNY
                                                                       DOCUMENT
                                                                   1
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                   ,I ~~~;~!LED:      /J, {--i   ],f
SIDNEY SOUFFRANT,                                                  ,:===========.I
             Plaintiff,
                                                     19-CV-5482 (AJN)
        -against-
                                                     ORDER RESCHEDULING
GRAMBRO REALTY CORP., et ano.,
                                                     SETTLEMENT CONFERENCE
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

        On consent of the parties, the settlement conference currently scheduled for December

19, 2019, at 2:15 p.m. is ADJOURNED to January 27, 2020, at 2:15 p.m. No later than

January 22, 2019, each party shall submit to chambers by email, addressed to

Moses_NYSDChambers@nysd.uscourts.gov, (1) an updated letter informing the Court of the

status of the parties' settlement negotiations, as well as any other information likely to be helpful

to the settlement process, and (2) an updated Acknowledgment Form identifying the individuals

who will attend the settlement conference. The Acknowledgement Form shall also be served on

all other parties.

Dated: New York, New York                     SO ORDERED.
       December 17, 2019




                                              United States Magistrate Judge
                  ACKNOWLEDGMENT FORM-SETTLEMENT CONFERENCE

Counsel of record for each party must complete and sign this form and email it to the Court at
Moses_NYSDChambers@nysd.uscourts.gov, with copies sent simultaneously to all other parties, no later
than January 22, 2020.

Name of Case:

Docket No.:
              - - - - - - - - - - - - Date of Sett. Conference: - - - - - - - - - - - - -
Name of Party Submitting this Form:
                                         - - - - - -- - - - -- - -- - -- -
                                                                                           •   Pltf.   •   Def.

1. Acknowledgment by Counsel. I am lead trial counsel for the party listed above. I acknowledge my
obligation to attend the settlement conference in this action in person, accompanied by my client (if the
client is a natural person), or by a client representative (if the client is a non-natural person) who is a
decision-maker with knowledge of the case and responsibility for determining the amount of any ultimate
settlement. I further acknowledge that if insurance carrier approval, consent, or funding is required for my
client to settle this action, a representative of each relevant carrier, who is a decision-maker with
knowledge of the case and responsibility for determining the amount of any ultimate settlement (or the
carrier's portion thereof) must attend the conference.

2. Client Attendance. • Check one box:
• My client is a natural person. My client will attend the settlement conference in person.
• My client is a corporation, union, agency or other non-natural person. The following individual will
attend the settlement conference in person as a representative of my client:

Name:

Title: - -- - - - - - - -- -- - - - - - -- - - - - - -- - - -- - - - - - - --

3. Carrier Attendance.* Check one box:
•     No insurance carrier approval is required for my client to settle this case.
• The following individual will attend the settlement conference in person as a representative of the
following insurance carrier:

Name: - - - - - - - - - - - - -- - - - - -- - - - - - - - - - - -- - - - - - -

Title/Name of Carrier: - - - - - - - -- - - - - - - - - - - - - - - - - -- - - - --



Date                                               Signature of Lead Trial Counsel


                                                   Print Name of Lead Trial Counsel


• If you represent more than one party or require approval from more than one carrier you must submit
attendance information for all clients and carriers.
